Citation Nr: 0613026	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as schizophrenia.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In April 2004 the Board remanded this case for further 
development, including the administration of a compensation 
and pension (C&P) examination.  The report of this 
examination, which was completed in May 2005, has been made a 
part of the record.  


FINDING OF FACT

An acquired psychiatric disorder, currently diagnosed as 
schizophrenia, was first manifested more than one year after 
the veteran's release from service and is not shown to be 
related to any incident of such service.


CONCLUSION OF LAW

An acquired psychiatric disability, currently diagnosed as 
schizophrenia, was not incurred in or aggravated by the 
veteran's military service, nor may schizophrenia be presumed 
to have been incurred during such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including psychoses, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more disabling within 
one year following the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  38 C.F.R. § 3.159.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background and Analysis.  The veteran reports that he 
suffers from schizophrenia, which he alleges may have begun 
during his military service.  He reports a family history of 
mental illness.  He also reports a remote history of alcohol 
and cocaine abuse.

Service medical and personnel records are completely negative 
for history of, complaints of, treatment for, or diagnoses of 
a psychiatric disorder.  In fact, the record contains no 
evidence of psychiatric symptomatology after the veteran's 
release from service in May 1993 until he was hospitalized in 
October 1997 with schizophrenia, more than four years after 
service.  

In addition to his October 1997 hospitalization, the evidence 
shows that that the veteran was again hospitalized in July 
1998 and in September 2002, and has received outpatient 
treatment from various providers, including VA and the Delta 
Community Mental Health Center, since his October 1997 
hospitalization.  

Records from the Social Security Administration include the 
report of a psychological examination dated in September 1998 
that was done for disability evaluation purposes.  During 
this examination the veteran reported that he had not 
received any psychiatric treatment while in the military, and 
that his psychotic symptoms (auditory hallucinations) began 
"about two and a half years ago."  The veteran added that 
he believed that he "did not have psychiatric problems in 
the military at any time."

A C&P examination done in May 2005 confirmed the prevailing 
diagnosis of schizophrenia.  The examiner reported that the 
veteran "meets DSM-IV [Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition] criteria for schizophrenia, 
paranoid type.  This is a chronic condition and there have 
been no remissions."  The examiner also reported that the 
veteran has a history of alcohol and cocaine abuse, but 
averred that "the history of  polysubstance abuse does not 
appear to complicate the current clinical picture."  The 
examiner pointed out that in the absence of any documentation 
that establishes that a psychiatric disorder began during 
military service, "it is not likely that a psychiatric 
disorder had its onset during military service; [and] it is 
not likely that a preexisting psychiatric disorder increased 
in severity during military service."  In view of the 
examiner's review of the entire case file, and given the 
consistency of the examiner's findings with the other medical 
evidence of record and the veteran's own recollections, the 
Board finds this opinion to be persuasive.

Based on the foregoing evidence service connection for an 
acquired psychiatric disorder (claimed as schizophrenia) 
cannot be established.  While the evidence clearly 
establishes that the veteran now suffers from an acquired 
psychiatric disorder, the record is devoid of any competent 
evidence which establishes that this disorder began during 
the veteran's military service.  In the absence of competent 
medical or lay evidence that documents the occurrence of any 
symptomatology during the veteran's military service or until 
more than one years thereafter, and in light of the 
examiner's opinion that "it is not likely that a psychiatric 
disorder had its onset during military service," a causal 
link between the veteran's psychiatric disorder and any 
incident of military service cannot be established.

To the extent that the veteran himself is attempting to 
establish a medical nexus through his own statements, it is 
well-established that as a lay person without medical 
training, he is not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran's postservice psychiatric disability was incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in September 2002 and May 2004 essentially satisfied 
the duty to notify provisions.  SMRs have been obtained and 
made a part of the file.  VA and private medical records were 
also obtained and made a part of the record.  The veteran has 
also been accorded an examination for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as schizophrenia, is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


